SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1213.1
CA 11-01738
PRESENT: SCUDDER, P.J., FAHEY, CARNI, VALENTINO, AND MARTOCHE, JJ.


VIRGINIA S. PAUL, PLAINTIFF-APPELLANT,

                      V                             MEMORANDUM AND ORDER

DAVID G. COOPER, AS ADMINISTRATOR OF THE ESTATE
OF ERNEST R. COOPER, DECEASED, UNITED REFINING
HOLDINGS, INC., DOING BUSINESS AS KWIK FILL GAS
STATION, UNITED REFINING COMPANY OF PENNSYLVANIA,
UNITED REFINING CO., AND UNITED REFINING, INC.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


MICHAEL J. CROSBY, HONEOYE FALLS, FOR PLAINTIFF-APPELLANT.

LAW OFFICES OF LAURIE G. OGDEN, ROCHESTER (DAVID F. BOWEN OF COUNSEL),
FOR DEFENDANT-RESPONDENT DAVID G. COOPER, AS ADMINISTRATOR OF THE
ESTATE OF ERNEST R. COOPER, DECEASED.

MACDONALD & HAFNER, ESQS., BUFFALO (PHYLISS A. HAFNER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS UNITED REFINING HOLDINGS, INC., DOING BUSINESS
AS KWIK FILL GAS STATION, UNITED REFINING COMPANY OF PENNSYLVANIA,
UNITED REFINING CO., AND UNITED REFINING, INC.


     Appeal from an order of the Supreme Court, Monroe County (Evelyn
Frazee, J.), entered May 20, 2011. The order adjudicated plaintiff to
be in default and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Paul v Cooper ([appeal No. 2] ___ AD3d ___
[Nov. 16, 2012]).




Entered:    November 16, 2012                   Frances E. Cafarell
                                                Clerk of the Court